UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6954



ROBERT G. COOK, JR.,

                                                 Plaintiff - Appellant,

          versus


LANCE STEWARD,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-99-429-7)


Submitted:   October 8, 1999                 Decided:   November 9, 1999


Before MICHAEL and KING, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Robert G. Cook, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert G. Cook, Jr., appeals the district court's order dis-

missing without prejudice his 42 U.S.C.A. § 1983 (West Supp. 1999)

complaint for failure to state a claim upon which relief may be

granted, under 28 U.S.C.A. § 1915A(b)(1) (West 1999).       We have

reviewed the record and the district court's opinion and find the

district court's order dismissing Cook's complaint without prej-

udice is not an appealable order.    See Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).   In

Domino Sugar, we held that the dismissal of a complaint without

prejudice may not be appealed unless the district court clearly

indicates that the defects in the plantiff's case cannot be cured

by amending and refiling the complaint. The district court in this

case left open the possibility that Cook could amend the allega-

tions in his complaint or plead new facts that would state one or

more claims of constitutional dimension.    Accordingly, we dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                 2